Citation Nr: 1531806	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-04 893	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth, claimed as secondary to larynx cancer.

2.  Whether new and material evidence has been received to reopen a claim for service connection for jaw muscle disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for soft tissue sarcoma.

4.  Whether new and material evidence has been received to reopen a claim for service connection for larynx cancer.

5.  Whether new and material evidence has been received to reopen a claim for service connection for trachea cancer.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In October 2014, the Veteran appeared at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

On October 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(b).

In the present case, in October 21, 2014 written submissions and on the record at the October 21, 2014 Board hearing, the appellant and his authorized representative indicated that he wanted to withdraw his appeal as to all of the claims that are currently before the Board.  Thus, the appellant has withdrawn this appeal and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Alexandra P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


